332 S.W.3d 265 (2010)
Maurice T. DAVIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70466.
Missouri Court of Appeals, Western District.
December 30, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 1, 2011.
Application for Transfer Denied March 29, 2011.
Maurice T. Davis, Appellant Pro Se, for appellant.
Shaun J. Mackelprang, Esq., Daniel N. McPherson, Esq., Jefferson City, MO, for respondent.
*266 Before Division Four: LISA WHITE HARDWICK, P.J., PRESIDING, JAMES E. WELSH and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM.
Maurice Davis appeals the denial of his Rule 29.15 motion, following an evidentiary hearing. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment denying post-conviction relief.
AFFIRMED. Rule 84.16(b).